Citation Nr: 0613899	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-01 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine.

2.  Entitlement to service connection for arthritis of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the claims.

The veteran provided testimony at a hearing before personnel 
at the RO in November 2004, a transcript of which is of 
record.  In addition, he had also requested a Board hearing 
in conjunction with this appeal, and such a hearing was 
scheduled.  However, he failed to appear for this scheduled 
hearing.  Accordingly, his request for a Board hearing is 
deemed withdrawn.

The record reflects the veteran also perfected an appeal on 
the issue of service connection for headaches.  However, 
service connection was established for this disability by a 
December 2004 rating decision.  In view of the foregoing, 
this issue has been resolved and is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).  Nevertheless, in an April 2006 statement, the 
veteran's representative contended that he was entitled to an 
earlier effective date for the establishment of service 
connection for this disability.  This issue is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that additional 
development is necessary in order to comply with these 
duties.

As mentioned above, the veteran provided testimony at a 
hearing before personnel at the RO in November 2004.  
However, no Supplemental Statement of the Case (SSOC) appears 
to have been promulgated as required by 38 C.F.R. § 19.31.  
Therefore, the Board concludes that a remand is required in 
order to provide the veteran with the required SSOC.

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the potential disability rating(s) 
and/or effective date(s) which may be assigned for his 
claimed disabilities.  Accordingly, on remand the veteran 
should be provided with proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that informs the veteran of 
the potential disability rating(s) and effective date(s) if 
service connection is awarded, and also includes an 
explanation as to the type of evidence or other information 
on which these determinations will be based.  

The Board further notes that the veteran has contended that 
both of his current spine disorders are due to injuries 
sustained in a helicopter crash while on active duty.  
However, his service medical records contain no entries 
indicative of such an incident.  Nevertheless, the veteran's 
representative contended in the April 2006 statement that he 
was a combat veteran entitled to the benefit of 38 U.S.C.A. 
§ 1154(b), which provides that in the case of any veteran who 
engaged in combat with the enemy in active military service 
during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Moreover, the representative 
contended that the veteran's service personnel records should 
be obtained in order to make a determination as to whether he 
was entitled to the benefit of this statutory provision.  As 
the Board has already determined that a remand is required in 
this case, the RO will also be directed to obtain the service 
personnel records and make an initial determination as to 
whether the veteran is entitled to the benefit of 38 U.S.C.A. 
§ 1154(b) in this case.

The RO should also undertake any additional development 
and/or notification deemed necessary for a full and fair 
adjudication of this case.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish potential 
disability rating(s) and effective 
date(s) should service connection be 
established, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should make an attempt to 
secure the veteran's service personnel 
records through official channels.

3.  After the veteran's service personnel 
records have been obtained to the extent 
possible, the RO should make a 
determination as to whether the veteran 
is entitled to the benefit of 38 U.S.C.A. 
§ 1154(b) regarding his account of 
sustaining injuries in a helicopter 
accident.  

If and only if the RO determines that the 
veteran is entitled to the benefit of 
38 U.S.C.A. § 1154(b), he should be 
afforded a VA examination to determine 
the nature and etiology of his current 
lumbar and cervical spine disorders.  The 
claims folder should be made available to 
the examiner for review before the 
examination; the examiner should indicate 
that the claims folder was reviewed.  
Following examination of the veteran, the 
examiner should express an opinion as to 
whether it is as likely as not (50 
percent or greater likelihood) that his 
current lumbar and cervical spine 
disorders are causally related to active 
service, to include his account of a 
helicopter accident therein.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, if an 
examination is conducted, the RO must 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal remain denied, the 
appellant and his representative should be furnished an SSOC, 
which addresses all of the evidence obtained since the 
December 2003 Statement of the Case (SOC), and provides an 
opportunity to respond.  The SSOC must reflect consideration 
of both the November 2004 hearing, as well as whether the 
provisions of 38 U.S.C.A. § 1154(b) are applicable.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




